Citation Nr: 1639699	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent deep venous thrombosis (DVT), heart bypass surgery, and lung condition due to surgery to remove a kidney stone at the VA Medical Center (VAMC) in Ann Arbor, Michigan.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness, D. T. 


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously remanded by the Board in June 2015, at which time the claim for entitlement to compensation under 38 C.F.R. § 1151 was reopened, and the reopened claim was remanded for further development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A copy of the transcript of this hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in June 2015 to obtain VA treatment records and a VA medical opinion.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In this case, the Board finds that the VA opinion obtained in December 2015 is inadequate and that a supplemental opinion is therefore necessary to ensure compliance with the Board's June 2015 remand.  See Stegall, 11 Vet. App. at 268.  

In this case, the Veteran contends that he incurred disabilities including deep venous thrombosis (DVT), a heart condition, and a lung condition, as a result of surgery for a right kidney stone performed by the Ann Arbor VA medical center (VAMC) in May 1997.  He also asserts that VA was negligent in providing post-surgical care in the months following this initial kidney stone surgery.  The Veteran's witness at the Board hearing, D. T., testified that, based on her experience as a licensed practical nurse, that substandard care at the VAMC resulted in numerous complications, including ureteral injury and severe kidney dysfunction; hydrothorax of the right lung with fissure, pulmonary hypertension, and loss of lung function; DVT of the bilateral legs with impaired circulatory function requiring lifelong use of anticoagulation therapy; and severe heart disease status-post coronary artery bypass graft.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question caused an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment; or, that the proximate cause of the additional disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  An event "not reasonably foreseeable" cannot be an ordinary risk; it must be the type of risk that would not have been disclosed in informed consent procedures.  38 C.F.R. § 3.361(d).

In accordance with the Board's June 2015 remand, the RO obtained a VA medical opinion in December 2015.  The examiner was asked to opine as to whether the claimed disabilities were caused by the treatment provided for the Veteran's right kidney stone at the Ann Arbor VAMC, and if so, whether the disabilities were due to either an instance of fault by VA or to an event not reasonably foreseeable.  The examiner first considered the Veteran's heart disability and concluded that the preponderance of the evidence suggested the Veteran had a genetic predisposition to cardiac problems.  In addition, the examiner stated that there was no rational basis for ascribing the Veteran's cardiac problems to his surgical care.  An opinion regarding fault and/or foreseeability was not provided with regard to the Veteran's heart disability, as the examiner's finding on the threshold issue was negative.  

The examiner next considered the Veteran's lung condition and concluded that it appeared to be a complication from his kidney stone surgery.  In addition, the examiner stated that there was no deviation from the standard of care and no evidence of inappropriate care with regard to the pleural effusion that developed during the Veteran's treatment.  However, the examiner did not provide a rationale or explanation for this conclusion, nor provide an opinion as to whether the Veteran's lung condition was not reasonably foreseeable or would be considered an ordinary risk of kidney stone surgery.  

Finally, the examiner addressed the Veteran's recurrent DVT and concluded that the May 1997 kidney stone surgery "possibly provoked development of a venous thrombus."  The VA examiner indicated that the Veteran's development of DVT during kidney surgery was not predictable given the Veteran's personal and family histories and because it is a genetic and not an acquired disorder.  In reaching this conclusion, the examiner cited a December 1997 lab report showing the Veteran as positive (heterozygous) for the Factor V Leiden mutation.  According to the lab report, heterozygous individuals have a five- to ten-fold increased risk of venous thrombosis.  However, beyond noting the Veteran's increased genetic risk for DVT, the examiner did not provide an opinion as to the likelihood that the Veteran's DVT was caused by his kidney stone surgery, and if so, whether it was due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the VA examiner did not provide complete opinions with regard to the proximate cause elements of fault and foreseeability, nor provide clear explanations or rationale for the conclusions reached.  Moreover, the examiner did not discuss the contentions of the Veteran and his Board hearing witness, D. T., that the Ann Arbor VAMC did not obtain informed consent prior to the percutaneous nephrostomy performed on May 9, 1997, and that the VAMC was negligent in providing post-surgical treatment.  These contentions were detailed most recently in statements from D. T. received in September 2015 and February 2016.  These statements discuss the Veteran's kidney stone treatment that began on May 8, 1997, and continued for weeks thereafter, including the development of sepsis, a ureteral injury incurred during surgery, pleural effusion, and DVT.  Similarly, the examiner did not address the December 2002 statement of Dr. William E. Barrie that the Veteran's kidney stone surgery was complicated by a hemothorax and that his subsequent development of DVT was a possible postoperative complication of the surgery.  For these reasons, the Board finds the December 2015 medical opinion is inadequate and this matter therefore must be remanded for a supplemental medical opinion.  Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Make the complete record available to the clinician who provided the December 2015 VA opinion, or suitable substitute, with respect to the Veteran's claim for benefits under 38 U.S.C.A. § 1151 for recurrent deep venous thrombosis (DVT), heart bypass surgery, and lung condition due to surgery to remove a kidney stone and post-surgical care at the VA medical center (VAMC) in Ann Arbor, Michigan.  After review of the complete record, to specifically include the testimony and written statements made by D. T. in March 2015, September 2015 and February 2016, and the December 2002 opinion of Dr. William Barrie, the clinician must address the following: 

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed recurrent DVT, heart disability, and/or lung disability were/was caused by his treatment for the removal of a right kidney stone at the Ann Arbor VAMC beginning in May 1997.  

If the clinician finds in the affirmative, then an opinion must be provided as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the DVT, heart disability, and/or lung disability were/was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA in providing treatment for the Veteran's right side kidney stone, OR (2) were/was not reasonably foreseeable in relation to receiving treatment for the right side kidney stone.  

In addition, if a disability identified above is found to be related to the Veteran's treatment for a right side kidney stone, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that a reasonable health care provider would have disclosed such disability to be a risk of the surgery (a percutaneous nephrostomy) that was performed on May 9, 2007.  In doing so, please note review of the informed consent form and whether any treatment was rendered without the Veteran's informed consent.

The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of that conclusion as it is to find against it. 

An examination of the Veteran should be performed only if deemed necessary by the clinician providing the opinion.

2.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




